Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION
This action is in response to the Amendment filed on 01/21/2021.
Claims 1 and 4-26  are under examination.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-15, 17, 19 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hauville et al. (US 2015/0177721 A1) and Sakai (US 2019/0320317 A1).
Regarding claim 1, Hauville et al. discloses A system comprising: a machine comprising: a local, wireless unit for providing a local, wireless network [par. 0110, working device's specific wireless communication access procedure (e.g., WIFI, RFID, Bluetooth, NFC, etc.)], wherein the machine has a unique machine identifier on the network [par. 0110, working device's specific IP address]; an interface for enabling web browser-based communications over the network [par. 0081, “In this respect it will be appreciated that having the central control system within novel air treatment device 5 offers the advantage of having a complete standalone and autonomous working device which acts as its own web server platform embedded right into the working device's own central processing unit”, par 0090]; a dashboard generator for providing a machine control dashboard for controlling operation of the machine using web browser-based communications over the network [par. 0090, “the networking interface (e.g., the web browser) of the handheld unit 115 is automatically directed to central control system 103 (e.g., the central server), which then displays information about that novel air treatment device 5 on handheld unit 115, and allows control of the different operating parameters of novel air treatment device 5 (e.g., fan speed, sensor settings, etc) via the handheld unit 115”]; and a gateway tag associated with the machine for wirelessly providing all of the information required to access the network and to access the machine control dashboard for the machine via the network [par. 0088, once the device-specific QR code 110 for that particular novel air treatment device 5 has been used to establish a link between the handheld unit 115 and novel air treatment device 5]; and a portable device enabled for web browser-based communications over the network [par. 0087, the handheld unit 115 can be configured (i.e., by appropriate software) to automatically open a web browser or other application or software for facilitating communication between handheld unit 115 and central control system 103 upon scanning of device-specific QR code 110], the portable device comprising a universal gateway app and a web browser, wherein the universal gateway app is configured to acquire the gateway tag and to use the information from the gateway tag to automatically connect the portable device to the network and to the machine so that the machine control dashboard is displayed on the web browser of the portable device [par. 0087, “the handheld unit 115 can be configured (i.e., by appropriate software) to automatically open a web browser or other application or software for facilitating communication between handheld unit 115 and central control system 103 upon scanning of device-specific QR code 110. The device-specific QR code 110 assigned to that novel air treatment device 5 is then automatically transmitted by the handheld unit 115 to central control system 103 (e.g., the central server), which then pushes the operating information associated with the specific novel air treatment device 5 linked to that device-specific QR code (i.e., the operating information associated with that particular novel air treatment device 5) back to the handheld unit. This operating information for novel air treatment device 5 is then displayed to the user on the display screen of handheld unit 115”], whereby to enable the machine to be controlled by the machine control dashboard displayed on the web browser of the portable device [par. 0088, the handheld unit can then be used to provide operational commands to the novel air treatment device 5, par. 0089, by linking the handheld unit 115 to a specific novel air treatment device via the device-specific QR code for that particular novel air treatment device, the display screen of a handheld unit 115 having scanning, networking, display and input capability].
Hauville et al. does not explicitly disclose the network is a peer-to-peer network, wherein the network has with a unique network identifier.
[par. 0034, “The QR code that the smartphone 501 read at S603 may contain information necessary for constructing the network, such as a service set identifier (SSID) and a cryptographic key”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Sakai into the teaching of Hauville et al. with the motivation such that the smartphone may construct the wireless network by performing Wi-Fi Direct with the target apparatus as taught by Sakai [Sakai: pars. 0033, 0034].
Regarding claim 10, the rejection of claim 1 is incorporated.
Hauville et al. further discloses the 10gateway tag comprises an optical tag [par. 0087, scanning of device-specific QR code].
Regarding claim 11, the rejection of claim 10 is incorporated.
Hauville et al. further discloses the optical tag comprises at least one from the group consisting of a QR code and a bar code [par. 0087, scanning of device-specific QR code].
Sakai further discloses the optical tag comprises at least one from the group consisting of a QR code and a bar code [par. 0034, “The QR code that the smartphone 501 read at S603 may contain information necessary for constructing the network”, par. 0064, a one-dimensional barcode].
[Sakai: pars. 0033, 0034].
Regarding claim 12, the rejection of claim 10 is incorporated.
Sakai further discloses the portable device uses a camera to read the optical tag [par. 0034, “The QR code that the smartphone 501 read at S603 may contain information necessary for constructing the network”, official notice: smartphone uses a camera to read QR code is well known in the art].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Sakai into the teaching of Wragg et al. with the motivation such that the smartphone may construct the wireless network by performing Wi-Fi Direct with the target apparatus as taught by Sakai [Sakai: pars. 0033, 0034].
Regarding claim 13, the rejection of claim 1 is incorporated.
Hauville et al. further discloses the 20gateway tag comprises an electrical tag [par. 0114, “such other machine-readable identification elements may include barcodes, alphanumeric symbols, radio frequency identification (RFID) tags, near field communication (NFC) tags, etc”].  
Regarding claim 14, the rejection of claim 13 is incorporated.
 [par. 0114, “such other machine-readable identification elements may include barcodes, alphanumeric symbols, radio frequency identification (RFID) tags, near field communication (NFC) tags, etc”].  
Regarding claim 15, the rejection of claim 13 is incorporated.
Hauville et al. further discloses the handheld device uses at least one from the group consisting of an NFC reader and an RFID reader [par. 0005, “a working device using a handheld unit having scanning, networking, display and input capability”, par. 0114, “such other machine-readable identification elements may include barcodes, alphanumeric symbols, radio frequency identification (RFID) tags, near field communication (NFC) tags, etc”].
Regarding claim 17, the rejection of claim 1 is incorporated.
Hauville et al. further teaches the machine comprises a laboratory machine selected from the group consisting of ductless (filtration) fumehoods, air filtration ceiling units, under bench chemical storage cabinets, ducted fumehoods and 15analytical instruments [par. 0056, ceiling of a laboratory space, par. 0062, “ductless fumehoods”].  
Regarding claim 19, the rejection of claim 1 is incorporated.
Hauville et al. further discloses the portable device comprises one from the group FIPAK-19- 46 - consisting of a smartphone, a tablet, a personal computer, a smartwatch, and smartglasses [par. 0086, “a smartphone, a tablet, a smartwatch, smart glasses, a laptop, etc.”].
Regarding claim 24, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 25, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.

Claims 4-8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hauville et al. (US 2015/0177721 A1) and Sakai (US 2019/0320317 A1) as applied to claims 1, 10-15, 17, 19 and 24-25 above, and further in view of Yoden (US 2018/0041591 A1).
Regarding claim 4, the rejection of claim 1 is incorporated.
Hauville et al. discloses the 15universal gateway app.
Hauville et al. and Sakai do not explicitly disclose the 15universal gateway app is downloadable to the portable device using an Internet or cellular telephone connection.  
However Yoden teaches the 15universal gateway app is downloadable to the portable device using an Internet or cellular telephone connection [abs, “the portable computing device autonomously downloads App01.exe over the Internet from a remote server computer that is accessible by the portable computing device with reference to the uniform resource identifier (URI) of the server computer that is provided by the appliance”].  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Yoden into the teaching of Hauville et al. and Sakai with the motivation to automatic setup of an application program to be installed and run on a portable computing device for communicating with another computer program resident on an appliance over a close-range wireless communication as taught by Yoden [Yoden: abs.].
Regarding claim 5, the rejection of claim 1 is incorporated.

Hauville et al. and Sakai do not explicitly disclose the 20universal gateway app is downloadable to the portable device from the machine.  
However Yoden teaches the 20universal gateway app is downloadable to the portable device from the machine [abs, “the portable computing device autonomously downloads App01.exe from the appliance over the close-range wireless communication”].  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Yoden into the teaching of Hauville et al. and Sakai with the motivation to automatic setup of an application program to be installed and run on a portable computing device for communicating with another computer program resident on an appliance over a close-range wireless communication as taught by Yoden [Yoden: abs.].
Regarding claim 6, the rejection of claim 5 is incorporated.
Yoden further teaches a copy of the universal gateway app is stored in memory on 25the machine [par. 0103, “the portable computing device 100 automatically or autonomously fetches App01.exe resident on the memory 202 of the appliance 200 to set up the App01.exe on the portable computing device 100”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Yoden into the teaching of Hauville et al. and Sakai with the motivation to automatic setup of an application program to be installed and run on a portable computing device for communicating with another computer [Yoden: abs.].
Regarding claim 7, the rejection of claim 1 is incorporated.
Hauville et al. discloses the communication network15communication network.
Hauville et al. and Sakai do not explicitly disclose the network utilizes RF-based technology.  
However Yoden teaches the network utilizes RF-based technology [par. 0005, “a radio frequency identification (RFID) network”].  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Yoden into the teaching of Hauville et al. and Sakai with the motivation such that a portable computing device and an appliance discover each other and wirelessly communicate with each other over a close-range wireless communication network as taught by Yoden [Yoden: par. 0005].
Regarding claim 8, the rejection of claim 7 is incorporated.
Yoden further teaches the network utilizes one from the group consisting of WiFi, Bluetooth and ZigBee technology [par. 0005, “the close-range wireless communication network may be a wireless local area network (WLAN) or Wi-Fi in accordance with any one of IEEE 802.11 standards. In the aspects, the close-range wireless communication network may also be a wireless personal area network (WPAN) such as the Bluetooth and ZigBee in accordance with any one of IEEE 802.15 standards”].  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Yoden into the teaching of  such that a portable computing device and an appliance discover each other and wirelessly communicate with each other over a close-range wireless communication network as taught by Yoden [Yoden: par. 0005].
Regarding claim 26, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hauville et al. (US 2015/0177721 A1), Sakai (US 2019/0320317 A1) and Yoden (US 2018/0041591 A1) as applied to claims 4-8 and 26 above, and further in view of Tinnakornsrisuphap (US 2013/0223279 A1).
Regarding claim 9, the rejection of claim 7 is incorporated.
Hauville et al., Sakai and Yoden disclose the network utilizes close-range communication technology.
They do not explicitly disclose the network utilizes LiFi technology.
However Tinnakornsrisuphap teaches the network utilizes LiFi technology [par. 0023, “FIG. 4 is a conceptual diagram illustrating example operations for using Li-Fi technology to configure a smart appliance”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Tinnakornsrisuphap into the teaching of Hauville et al., Sakai and Yoden with the motivation decode the received sensor information to determine the configuration information and can accordingly enroll the network device in the communication network as taught by Tinnakornsrisuphap [Tinnakornsrisuphap: abs.].

Claims 16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hauville et al. (US 2015/0177721 A1) and Sakai (US 2019/0320317 A1) as applied to claims 1, 10-15, 17, 19 and 24-25 above, and further in view of Wragg et al. (US 2017/0242555 A1).
Regarding claim 16, the rejection of claim 1 is incorporated.
Hauville et al. discloses the interface for enabling web browser-based communications over the network.
They do not explicitly disclose the interface for enabling web browser-based communications over the network supports the HyperText Markup Language (HTML) protocol.
However Wragg et al. teaches the interface for enabling web browser-based communications over the network supports the HyperText Markup Language (HTML) protocol [par. 0055, “The components may leverage the web DOM/browser as the UI framework, thus keeping the framework agnostic of any specific implementation, such as JavaScript frameworks like Angular, Knockout, and Ember. As an example, each DOM component in HTML”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Wragg et al. into the teaching of Hauville et al. and Sakai with the motivation of keeping the framework agnostic of any specific implementation as taught by Wragg et al. [Wragg et al.: par. 0055].
Regarding claim 20, the rejection of claim 1 is incorporated.
Hauville et al. discloses the interface for enabling web browser-based communications over the network.

Wragg et al. discloses 5 he network, the interface and the dashboard generator are all integrated with the machine at the time of machine manufacture [par. 0021, “The IIoT machine 104 is a software stack that can be embedded into hardware devices such as industrial control systems or network gateways”, par. 0095, “The applications 820 include built-in applications 840 and/or third-party applications 842”, par. 0096, “The applications 820 may utilize built-in operating system functions (e.g., kernel 828, services 830, and/or drivers 832), libraries (e.g., system libraries 834, API libraries 836, and other libraries 838), and frameworks/middleware 818 to create user interfaces to interact with users of the system”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Wragg et al. into the teaching of Hauville et al. and Sakai with the motivation such that a software stack that can be embedded into hardware devices such as industrial control systems or network gateways as taught by Wragg et al. [Wragg et al.: par. 0021].
Regarding claim 21, the rejection of claim 1 is incorporated.
Hauville et al. discloses the interface for enabling web browser-based communications over the network.
They do not explicitly disclose the 10network, the interface and the dashboard generator are added to the machine after the time of machine manufacture.
Wragg et al. discloses 5 the 10network, the interface and the dashboard generator are added to the machine after the time of machine manufacture [par. 0031, “the IIoT machine 104 can be deployed in various different ways. These include on a gateway, on controllers, or on sensor nodes. The gateway acts as a smart conduit between the IIoT cloud 106 and the asset(s) 102. The IIoT machine 104 may be deployed on the gateway device to provide connectivity to asset(s) 102 via a variety of protocols”, par. 0040, “the asset service provides Application Program Interfaces (APIs), such as Representational State Transfer (REST) APIs that enable application developers to create and store asset models that define asset properties, as well as relationships between assets and other modeling elements. Application developers can then leverage the service to store asset-instance data. For example, an application developer can create an asset model that describes the logical component structure of all turbines in a wind farm and then create instances of that model to represent each individual turbine. Developers can also create custom modeling objects to meet their own unique domain needs”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Wragg et al. into the teaching of Hauville et al. and Sakai with the motivation such that developers can also create custom modeling objects to meet their own unique domain needs as taught by Wragg et al. [Wragg et al.: par. 0040].
Regarding claim 22, the rejection of claim 21 is incorporated.
Wragg et al. further discloses 5 the interface and the dashboard generator are added to the machine after the time of machine manufacture using a USB connection [par. 0031, “the IIoT machine 104 can be deployed in various different ways. These include on a gateway, on controllers, or on sensor nodes. The gateway acts as a smart conduit between the IIoT cloud 106 and the asset(s) 102. The IIoT machine 104 may be deployed on the gateway device to provide connectivity to asset(s) 102 via a variety of protocols”, par. 0040, “the asset service provides Application Program Interfaces (APIs), such as Representational State Transfer (REST) APIs that enable application developers to create and store asset models that define asset properties, as well as relationships between assets and other modeling elements. Application developers can then leverage the service to store asset-instance data. For example, an application developer can create an asset model that describes the logical component structure of all turbines in a wind farm and then create instances of that model to represent each individual turbine. Developers can also create custom modeling objects to meet their own unique domain needs”, par, 0092, par. 0095, par. 0104, “The I/O components 950 may include communication components 964 operable to couple the machine 1300 to a network 980 or devices 970 via a coupling 982 and a coupling 972 respectively… USB”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Wragg et al. into the teaching of Hauville et al. and Sakai with the motivation such that developers can also create custom modeling objects to meet their own unique domain needs as taught by Wragg et al. [Wragg et al.: par. 0040].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hauville et al. (US 2015/0177721 A1) and Sakai (US 2019/0320317 A1) as applied to claims 1, 10-15, 17, 19 and 24-25 above, and further in view of Huang et al. (US 2016/0191270 A1).
Regarding claim 18, the rejection of claim 1 is incorporated.

Hauville et al. and Sakai do not explicitly disclose the universal gateway app is configured to (i) download to the portable device the operational logs of the 20machine when the portable device is connected to the machine, and (ii) thereafter upload from the portable device the operational logs of the machine to a remote site when the portable device has connectivity to the Internet or a cellular network.  
However Huang et al. teaches the universal gateway app is configured to (i) download to the portable device the operational logs of the 20machine when the portable device is connected to the machine, and (ii) thereafter upload from the portable device the operational logs of the machine to a remote site when the portable device has connectivity to the Internet or a cellular network [par. 0027, “the controller 42 of each electric appliance not only passively receives messages sent from the relay apparatus, but also automatically transmits the operation status of the belonging electric appliance to the relay apparatus. The operation status is uploaded to the server 50 by the relay apparatus through Internet, and then stored there”].  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Huang et al. into the teaching of Hauville et al. and Sakai with the motivation to monitor the electric appliances as taught by Huang et al. [Huang et al.: 0027].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hauville et al. (US 2015/0177721 A1) and Sakai (US 2019/0320317 A1) as applied to claims 1, 10-15, 17, 19 and 24-25 above, and further in view of Carlin et al. (US 2018/0082685 A1).
Regarding claim 23, the rejection of claim 1 is incorporated.
Hauville et al. and Sakai do not explicitly disclose the 20machine further comprises a light and a loudspeaker, and further wherein the machine is configured to provide alerts by generating patterns of light pulses using the light and patterns of noise pulses using the loudspeaker, wherein the patterns of light pulses and 25noise pulses are synchronized with one another, and further wherein each pattern represents a different type of alert.  
However Carlin et al. teaches the 20machine further comprises a light and a loudspeaker, and further wherein the machine is configured to provide alerts by generating patterns of light pulses using the light and patterns of noise pulses using the loudspeaker, wherein the patterns of light pulses and 25noise pulses are synchronized with one another, and further wherein each pattern represents a different type of alert [par. 0244, speaker, abs, “Multiple light fixtures audibly and visually alert in different colors, patterns, and intensities, dependent on the type of event detected”, par. 0070, “for an improved LED light bulb system is having an audible pulse emission means that in an alarm state would pulsate. Such pulsation can be rhythmic, for example 3 beats ON and 1 beat OFF. This audible pattern is intended to give urgency”].  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Carlin et al. into the teaching of Hauville et al. and Sakai with the motivation to give urgency as taught by Carlin et al. [Carlin et al.: par. 0070].


Response to Arguments

Applicant’s arguments, filed on 01/21/2021, with respect to objections and rejection under 35 U.S.C. 101 have been fully considered.  The objections and rejection under 35 U.S.C. 101 have been withdrawn in view of the cancellation of claim 27.

Applicant’s arguments, filed on 01/21/2021, with respect to rejection under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 20120158922 A1		CHANGING DEVICE CONFIGURATION BASED ON MACHINE-READABLE CODES
US 20160037332 A1		METHOD AND APPARATUS FOR CONTROLLING HOME APPLIANCES OVER LTE
US 20170243418 A1		Method and Apparatus for Finding and Accessing a vehicle Fueling Station, Including an Electric Vehicle Charging Station
US 6694356 B1		Remote control having an optical indicia reader
US 20170006006 A1		Device Communication Environment

US 20150141005 A1		Using Sensor Data to Provide Information For Proximally-Relevant Group Communications

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM TO 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/JASON CHIANG/Primary Examiner, Art Unit 2431